Citation Nr: 9901477	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.  

3.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1975 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for post-
operative residuals of right carpal tunnel syndrome and left 
carpal tunnel syndrome, and denied a rating in excess of 10 
percent for the veteran's service-connected lumbosacral 
strain.  

In a November 1992 rating decision, the RO denied service 
connection for fractures of the lumbosacral spine and 
confirmed the 10 percent rating for the lumbosacral strain.  
(The Board notes that the veteran did not appeal the denial 
of service connection for fractures of the lumbosacral spine.  
As such, this matter is not presently certified for appeal 
and will not be addressed herein).  In July 1995, the Board 
remanded the issue of entitlement to an increased rating for 
a back disorder to the RO for additional development.  In a 
March 1996 rating decision, the RO recognized degenerative 
disc disease as service connected and granted a 40 percent 
rating for all service connected low back disability.  The 
veteran has continued his appeal.  

The Board also notes that in a November 1996 rating decision, 
the RO granted service connection for a seizure disorder and 
assigned a 10 percent disability rating; and granted 
entitlement to pension.  Furthermore, in a September 1997 
rating decision, the RO denied a total rating based on 
individual unemployability due to service-connected 
disabilities; and in a June 1998 rating decision, the RO 
denied a rating in excess of 10 percent for residuals of a 
cerebral concussion with seizure disorder, vertigo, and 
headaches.  These issues have not been certified for appeal 
and are not properly before the Board.  Therefore, they will 
also not be addressed herein.  



FINDINGS OF FACT

1.  Arthritis of the wrists was not manifested in service or 
within the first post-service year; and there is no competent 
evidence to show that the veteran's bilateral carpal tunnel 
syndrome is related to service.  

2.  The veteran's low back disability, including lumbosacral 
strain and degenerative disc disease, is manifested by severe 
limitation of motion, pain on motion and other neurological 
findings appropriate to a diseased disc.  


CONCLUSIONS OF LAW

1.  The claims of service connection for post-operative 
residuals of right carpal tunnel syndrome and left carpal 
tunnel syndrome are not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  A 60 percent rating is warranted for lumbosacral strain 
and lumbar disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not show any treatment for 
bilateral carpal tunnel syndrome or arthritis of the wrists.  
The veteran was treated for complaints of back strain, and he 
sustained a head injury during an anti-American riot in 
Korea.  

In an October 1988 VA outpatient treatment report, the 
veteran indicated that he was unable to work because of his 
back disorder and bilateral carpal tunnel syndrome.  
A January 1991 VA outpatient treatment report reveals the 
veteran was seen for carpal tunnel syndrome.  

A VA hospitalization record reports that the veteran was an 
inpatient from March 19-21, 1991 for carpal tunnel syndrome.  
He gave a history of bilateral carpal tunnel syndrome, right 
greater than left, since 1976.  A release of the right carpal 
tunnel was performed.  

An April 3, 1991 VA outpatient record notes that the veteran 
was seen for recent left carpal tunnel syndrome.  On April 
10, 1991, he was seen for a follow-up from a right carpal 
tunnel release that had been performed three weeks prior.  He 
was mugged two to three nights prior.  Examination of the 
right hand showed slight erythema at the base.  He was unable 
to make a fist.  It was recommended that he continue with his 
exercises and medication.  He was seen again on April 24, 
1991.  He was able to make a fist and did not think he needed 
to return.  The incision was healing well.  

In his February 1992 substantive appeal, the veteran claimed 
that his bilateral carpal tunnel syndrome was first diagnosed 
as arthritis at the VAMC in St. Petersburg, Florida in 1978.  
He also claimed that he was not allowed to see a doctor in 
service, only a medic, who told him that he had arthritis.  

In July 1992, the RO requested records from the St. 
Petersburg VAMC.  No records were received.  

In a November 1992 statement, the veteran claimed that while 
he was stationed in Korea and Fort Bragg, North Carolina he 
used trichloroethylene on a daily basis for extracting 
asphalt and removing grease from weapons.  He asserted that 
his hands were continuously exposed to this chemical solution 
and protective gloves were not provided.  He indicated that 
he read articles in medical journals that the chemical was 
toxic and caused arthritis and swelling of the joints, and 
nerve damage.  He did not submit copies of these articles.  

On VA examination in December 1995, the veteran reported that 
he fell off a training device on an obstacle course during 
basic training in 1975.  He strained his back and was treated 
conservatively.  He was subsequently injured in Korea during 
an anti-American riot.  In 1979, he was hit with a chair when 
he tried to break up a fight.  He sustained fractures of the 
transverse processes of L2, L3, L4 and l5.  He claimed the 
doctor told him at that time that it appeared that the bones 
had been fractured at a previous date.  The veteran 
complained of pain on all motions of the low back.  
Degenerative disc disease was diagnosed.  

A VA discharge summary reported that the veteran was 
hospitalized from March 23-26, 1996 for multi-substance abuse 
detoxification.  Chronic back pain was noted.  

A February 1997 VA outpatient treatment report relates that 
the veteran was seen for complaints of chronic back pain.  

On VA examination in February 1997, the veteran complained of 
progressive low back pain which was now constant.  It kept 
him awake at night and was aggravated by coughing or 
sneezing.  The pain radiated down his left leg more than the 
right.  It was noted that he slowly and painfully moved about 
the examining room.  He could not hop on either foot and he 
could not toe walk.  He was able to stand on his heels but 
not walk on his heels.  He was able to partially squat and 
rise, with pain.  Range of motion was forward flexion to 30 
degrees; bilateral lateral flexion to 10 degrees; backward 
extension to 5 degrees; and rotation to 20 degrees.  Straight 
leg raising was positive on the left at 45 degrees and on the 
right at 90 degrees.  There was left paraspinal muscle spasm 
but no atrophy.  There was a sensory deficit to light touch 
and pinprick over the lateral aspect of the left thigh.  
Ankle jerks were trace/trace.  The impression was:  residual 
fractures of the lumbar spine and degenerative joint disease 
of the lumbar spine.  It was noted that he had back x-rays 
two months prior and that the condition had been stable.  





II.  Analysis

A.  Service Connection

The threshold question is whether the veteran has met his 
initial burden of presenting well grounded claims.  If he has 
not, then the claims must fail and there is no further duty 
to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
affd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a chronic condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, No. 96-918 (U.S. 
Vet. App., Apr. 20, 1998); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disease will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Arthritis which 
becomes manifest to a compensable degree within one year 
following the veterans discharge from service shall be 
granted service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Service medical records reveal no evidence of any complaint 
or diagnosis of, or treatment for, arthritis or bilateral 
carpal tunnel syndrome.  Furthermore, despite the veteran's 
assertions, there is no evidence showing that arthritis was 
manifested to any extent (much less, to compensable degree) 
within the veteran's first post-service year.  As a 
layperson, the veteran is not competent to establish by his 
own statements that arthritis was present in service or in 
the first postservice year.  Thus, presumptive service 
connection provisions pertaining to arthritis do not apply in 
this case.  Only recent medical evidence reflects diagnoses 
of bilateral carpal tunnel syndrome.  There is no competent 
evidence of a nexus between any current wrist disability and 
any disease or injury in service.  While the veteran further 
asserts that the condition was caused by exposure to toxic 
chemicals in service, he has not provided any medical 
evidence to support that assertion.  In this regard, the 
Board notes that assertions of medical relationship, 
causation or diagnosis, made by anyone lacking the medical 
training and expertise to enter such a judgment, including 
statements of the veteran, cannot constitute evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); King, supra.  In the 
absence of supporting competent (medical) evidence, the claim 
of service connection for postoperative residuals of right 
carpal tunnel syndrome and left carpal tunnel syndrome is not 
well grounded.  


B.  Increased Rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that no further assistance is required in 
order to comply with the duty to assist mandated in 
38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veterans request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VAs Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veterans ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded.  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code if the 
veteran has received less than the maximum evaluation under 
that Code.  VAOPGCPREC 36-97, December 12, 1997.  

The veterans service connected low back disorder encompasses 
lumbosacral strain and degenerative disc disease; it is 
presently rated under Diagnostic Code 5293-5292.  It may be 
rated under the Code that is to his best advantage; however, 
a 40 percent rating is the maximum rating under Diagnostic 
Codes 5292 and 5295.  Severe intervertebral disc syndrome 
with recurring attacks and intermittent relief is assigned a 
40 percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, and little 
intermittent relief warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The evidence of record establishes that the veterans service 
connected low back disability warrants an increased rating.  
In assessing the severity of the condition in conjunction 
with the rating criteria set forth in the appropriate 
diagnostic codes, the Board concludes that it is most 
appropriately rated under Diagnostic Code 5293 and warrants a 
60 percent rating under that code.  The most recent VA 
examination showed severe limitation of motion, pain on 
motion and positive straight leg raising.  Additionally ankle 
jerks were only minimal (trace).  There were muscle spasm and 
sensory deficits.  Based on these findings, and with 
consideration of the Courts holding in DeLuca, supra, the 
Board concludes that the veterans back disorder may be 
considered pronounced.  Therefore, the maximum, 60 percent, 
rating under Diagnostic Code 5293 is warranted. 



ORDER

Service connection for postoperative residuals of right 
carpal tunnel syndrome and left carpal tunnel syndrome is 
denied.  

A 60 percent for lumbosacral strain with lumbar disc disease 
is granted, subject to the regulations governing the payment 
of monetary awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
